internal_revenue_service number release date index number ---------------------------------- --------------------------------- ----------------------------------- ------------------- ----------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-104861-06 date august -------------------------------------------------------------------------------------------- legend trust ----------------------- ----------------------- -------------------- ------------------------ grantor date daughter grandchild ---------------------- grandchild -------------------------------- grandchild -------------------- daughter foundation court dear ---- --------------------------------------------- ----------------------------- -------------------------------------------------------------------------------------- this letter responds to your letter dated date requesting rulings relating to the income gift and generation-skipping_transfer gst tax consequences of a proposed modification of trust grantor created trust on date for the benefit of daughter and her descendants daughter has three minor children grandchild grandchild and grandchild grantor created an identical trust on the same date for daughter date is before date article second of the trust agreement provides that the trustee has the discretionary power to distribute income and principal to or for the benefit of any plr-104861-06 member of the class consisting of daughter her lineal_descendants and the spouses of her lineal_descendants article third of the trust agreement provides that trust will terminate upon the death of daughter upon termination the trust principal will be distributed in equal shares per capita to grantor’s then living grandchildren and the living lineal_descendants of any deceased grandchild of grantor the lineal_descendants of a deceased grandchild will receive per stirpes distributions in the place of the deceased grandchild if there are no living grandchildren or more remote descendants the principal shall be distributed in equal shares per capita to grantor’s then living children if there are no living children the principal shall be distributed to foundation the trust set up for daughter similarly provides present interests for daughter 2’s family the termination provision of daughter 2’s trust are the same as daughter 1’s trust in order to be able to pursue customized investment strategies for each daughter’s family the trustee proposes to modify trust as modified trust will provide that upon termination the remaining trust principal will be distributed to the then living descendants of daughter per stirpes if there are none then to the then living descendants of daughter per stirpes if there are none then to daughter if she is living if daughter has predeceased daughter then the principal shall be distributed to a nonprofit corporation as the successor_in_interest to foundation the trust created for daughter will be modified in a similar manner daughter and daughter were born on different dates and have different life expectancies the trustee has agreed to make a distribution between trust and the trust created on behalf of daughter so the present_value of the remainder interests in each trust are the same before and after the modification is implemented court has issued a conditional order approving the modification and providing that the modification will become effective if the internal_revenue_service determines that it will not affect the trust’s status as exempt from the gst tax the trustee has requested the following rulings the modification of trust will not result in a transfer by any beneficiary that is subject_to the gift_tax under sec_2501 trust is exempt from the gst tax because it was irrevocable on date no beneficiary shall be considered a transferor with respect to any trust property for gst purposes as a result of the proposed modification of trust and the proposed modification of trust will not cause trust to lose its status as exempt from the gst tax ruling gift during the calendar_year by any individual sec_2501 imposes a tax for each calendar_year on the transfer of property by sec_2512 provides that where property is transferred for less than sec_2511 provides that subject_to certain limitations the gift_tax applies in this case because of the distribution between trust and the trust created for sec_2512 provides that if the gift is made in property the value thereof at sec_25_2511-1 of the gift_tax regulations states that any transaction in plr-104861-06 whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax the date of the gift is considered the amount_of_the_gift adequate_and_full_consideration in money or money s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year the benefit of daughter the trust beneficiaries will have the same interests before and after the proposed modification accordingly there is no direct transfer of assets and no transfer of property will be deemed to occur as a result of the proposed modification therefore based on the facts submitted and the representations made we conclude that the proposed modification of trust does not constitute a transfer direct or indirect of property that will be subject_to the gift_tax consequences under ' ruling sec_2 and distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation skipping transfer under a_trust as defined in sec_2652 that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 sec_2611 defines the term generation-skipping_transfer as a taxable sec_2601 imposes a tax on every generation-skipping_transfer potential beneficiaries of trust include individuals who are two or more sec_26_2601-1 provides rules for determining when a modification plr-104861-06 generations below the grantor’s generation therefore distributions from trust may be subject_to the generation-skipping_transfer_tax in the present case trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies the trustees represent that no additions have been made to trust after date trust therefore is exempt from the generation-skipping_transfer_tax pursuant to sec_26_2601-1 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust sec_26_2601-1 provides that a modification of the governing the proposed modification to trust in conjunction with the modification to the trust for the benefit of daughter and the proposed distribution to equalize the interests does not shift a beneficial_interest to any beneficiary who occupies a lower generation as defined in ' than the person or persons who held the beneficial_interest prior to the modification in addition the proposed modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided in the original trust based on the facts submitted and representations made we conclude that the proposed modification of trust will not affect trust s status as exempt from the generation-skipping_transfer_tax no beneficiary shall be considered a transferor with respect to any trust property for gst purposes solely as a result of the proposed except as expressly provided herein no opinion is expressed or implied plr-104861-06 modification as a result the proposed modification will not cause a distribution from or termination of any interest in trust to be subject_to the gst tax concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the income_tax consequences of the trust modification representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 the rulings contained in this letter are based upon information and pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representatives sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries copy for sec_6110 purposes enclosure cc
